UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD BANKS,
                                 Plaintiff,
                                                                   19-CV-5727 (JPO)
                     -v-
                                                                         ORDER
 MCGLYNN, HAYS & CO., INC. et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       In light of Plaintiff’s motion for default judgment (Dkt. No. 57), Defendants’ request to

excuse the default (Dkt. Nos. 61, 65), and Plaintiff’s interim fee request (see Dkt. Nos. 62, 66),

counsel for all parties are directed to appear telephonically for a conference with the Court on

April 17, 2020, at 12:30 p.m. Counsel should call (888) 557-8511 at the scheduled time. The

access code is 9300838. Counsel who appear at the pretrial conference must be authorized to

negotiate terms of settlement.

       In the interest of potentially setting a discovery schedule, counsel are directed to confer

with each other prior to the conference regarding settlement and each of the other subjects to be

considered at a Fed. R. Civ. P. 16 conference. Counsel are further directed to use the Court’s

Civil Case Management Plan and Scheduling Order form (the “Form”) to jointly prepare a

detailed written proposed schedule for any motions and discovery. Counsel should type entries

into this Form using a copy of the Form available at https://nysd.uscourts.gov/hon-j-paul-oetken.

The parties shall submit a copy of the completed Form at least three business days prior to the

date of the conference.

       If this case has been settled or otherwise terminated, counsel are not required to appear,

provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination




                                                 1
is sent prior to the date of the conference via email to the Orders and Judgment Clerk at the

following email address: orders_and_judgments@nysd.uscourts.gov.

       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time. Counsel are directed to appear promptly.

       Requests for adjournment may be made only in a writing received not later than two

business days before the conference. The written submission must (a) specify the reasons for the

adjournment, (b) state whether the other parties have consented, and (c) indicate times and dates

when all counsel are available. Unless counsel are notified that the conference has been

adjourned, it will be held as scheduled.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                 2
